Citation Nr: 1140364	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  03-11 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected hallux valgus of the left foot.  

2.  Entitlement to an evaluation in excess of 10 percent for service-connected hallux valgus of the right foot.  

3.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative disc disease at L5-S1 with intervertebral disc syndrome, prior to May 27, 2008.  

4.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease at L5-S1 with intervertebral disc syndrome, from May 27, 2008.  

5.  Entitlement to service connection for a bilateral hand condition.  

6.  Entitlement to service connection for a bilateral knee condition.  

7.  Entitlement to service connection for a bilateral ankle condition.  

8.  Entitlement to a total evaluation based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to August 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran appealed those decisions to BVA, and the case was referred to the Board for appellate review.

The Board remanded the Veteran's hallux valgus claims for further procedural and evidentiary development in January 2005.  That development was completed, and the claims were returned to the Board for appellate review.  

In an August 2008 rating decision, the RO increased the disability rating for the Veteran's service-connected degenerative disc disease at L5-S1 with intervertebral disc syndrome from 10 percent to 20 percent disabling, effective May 27, 2008.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased evaluation remains in appellate status for both the period before and after May 27, 2008.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  As exhibited on the title page, the Board has bifurcated the claim.  

In the August 2008 rating decision, the RO also granted separate 10 percent evaluations for radiculopathy of the lower left and right extremities associated with the Veteran's service-connected degenerative disc disease at L5-S1 with intervertebral disc syndrome.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with those awards.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, those issues are not in appellate jurisdiction and will be discussed no further.  

In June 2010, the Board remanded the Veteran's claims on appeal herein for further evidentiary development.  That development will be discussed below.  The Veteran's claims have been returned to the Board for further appellate adjudication.  

The June 2010 Board Remand also noted that the Veteran and his representative have raised the issue of whether new and material evidence has been submitted sufficient to reopen the previously-denied claim of entitlement to service connection for sleep apnea.  The Board referred this claim to the RO/AMC in June 2010 for appropriate development.  Review of the Veteran's VA claims file reflects that no development has been undertaken pertaining to that issue.  Since this issue has not been adjudicated in the first instance, the Board does not have jurisdiction over it.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Further, in July 2011, the Veteran submitted several statements from friends and a medical nexus opinion from a private physician which relate to his claim for sleep apnea.  See statements from W.A.B., S.L.S., R.A.S., R.B.C., R.C.H., P.A.H. and A.A., M.D. dated from March 2011 to July 2011.  The Board notes that there is no waiver of local consideration of this evidence.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  In light of the foregoing, the Board again REFERS this issue to the RO/AMC for appropriate development.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran's representative had clearly raised the matter of unemployability during the pendency of his claims for increased evaluations.  See an August 2011 written presentation from the Veteran's representative.  Therefore, the issue of TDIU is raised by the record, and as such, is properly before the Board.  

The issues of (1) entitlement to an evaluation in excess of 10 percent  for service-connected degenerative disc disease at L5-S1 with intervertebral disc syndrome, prior to May 27, 2008, (2) entitlement to an evaluation in excess of 20 percent  for service-connected degenerative disc disease at L5-S1 with intervertebral disc syndrome, from May 27, 2008, (3) entitlement to service connection for a bilateral hand condition, (4) entitlement to service connection for a bilateral knee condition, (5) entitlement to service connection for a bilateral ankle condition and (6) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's service-connected hallux valgus of the left foot is manifested by pain and slight limitation of motion, but does not more nearly approximate a moderately severe foot injury.  

2.  The Veteran's service-connected hallux valgus of the right foot is manifested by pain and slight limitation of motion, but does not more nearly approximate a moderately severe foot injury.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 10 percent for service-connected hallux valgus of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5280 and 5284 (2010).  

2.  The criteria for entitlement to an evaluation in excess of 10 percent for service-connected hallux valgus of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5280 and 5284 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall Considerations

As noted above, the Board remanded the Veteran's hallux valgus claims for further procedural and evidentiary development in January 2005 and January 2010.  Specifically, the January 2005 Board Remand instructed the RO/AMC was to provide the Veteran proper notice of the criteria necessary to substantiate claims for increased evaluations as per the Veterans Claims Assistance Act of 2000 (the VCAA), obtain updated VA outpatient treatment records and afford the Veteran a VA examination.  The AMC subsequently sent the Veteran appropriate and adequate VCAA letters in February 2005 and May 2007, obtained updated VA outpatient treatment records and afforded him an adequate VA examination of his feet in April 2008.  The Veteran's claims were readjudicated in an April 2009 supplemental statement of the case (SSOC) and were returned to the Board.  

In January 2010, the Board again remanded the Veteran's hallux valgus claims in January 2010, instructing that the RO/AMC was to again obtain outstanding VA outpatient treatment records and afford the Veteran a VA examination.  The AMC subsequently obtain the requested VA treatment records and afforded the Veteran an adequate VA examination of his feet in July 2010.  The Veteran's hallux valgus claims were readjudicated in a May 2011 SSOC and were returned to the Board.  

Therefore, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The VCAA

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims increased evaluation claims decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As previously-noted, the Veteran's claims were remanded by the Board in January 2005 so that proper and adequate VCAA notice may be provided.  The AMC sent the Veteran such VCAA letters in February 2005 and May 2007.  The Veteran was informed that evidence was needed showing his service-connected hallux valgus had increased in severity.  He was informed of the types of evidence that could substantiate his claims, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his left foot disabilities and informed that VA was responsible for obtaining any federal records, VA records, and a medical examination, if necessary.  

The Board notes that the Veteran was adequate VCAA notice or notified how VA determines disability ratings and effective dates, as per the Court's holding in Dingess v. Nicholson, 19 Vet.App. 473 (2006), at the time of the initial adjudication of his claims.  However, concerning notice of the Court's holding in Dingess, such was a practical and factual impossibility since the Court's decision in Dingess was not promulgated until March 2006.  The May 2007 letter to the Veteran provided him with sufficient Dingess notification, and the Veteran's claims were subsequently readjudicated in the April 2009 SSOC.  As such, any timing error pertaining to the VCAA has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO and AMC have provided the Veteran appropriate VA examinations in January 2002, April 2008 and July 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders decided herein since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The January 2002, April 2008 and July 2010 VA examination reports are thorough and supported by VA outpatient treatment records.  Although the January 2002 examiner did not have the Veteran's VA claims file to review prior to the examination, the Veteran's subjective complaints and the objective findings were recorded, and the Veteran was afforded two subsequent VA examinations in which the claims file was reviewed.  Accordingly, the Board concludes that the January 2002, April 2008 and July 2010 VA examinations are adequate for the purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Evaluations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Discussion

The Veteran's service-connected bilateral hallux valgus is currently evaluated 10 percent disabling as per 38 C.F.R. § 4.71(a), Diagnostic Codes 5280 - 5010 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  However, the Court has held that hyphenated codes are only appropriate for diseases, and that they are inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  In this case, Diagnostic Code 5280 represents hallux valgus, and Diagnostic Code 5010 represents traumatic arthritis.  Under the circumstances in this case, the use of the hyphenated code did not result in any prejudice to the Veteran.  Diagnostic Code 5010 notes that Diagnostic Code 5003, dealing with degenerative arthritis, directs that the Veteran's disability be evaluated based on the limitation of motion of the joint, and the Board has therefore considered analyzing the claim under several diagnostic codes, as noted below.

Initially, the Board notes that it is well established that the Veteran has been diagnosed with bilateral hallux valgus.  See e.g., VA x-ray reports dated in May 2008.  Applying Diagnostic Code 5280, a 10 percent rating may be assigned.  This is what was done by the RO.  The 10 percent disability rating is the maximum schedular rating available.  

Since the Veteran is already receiving the maximum evaluation offered under the rating schedule pertaining specifically to hallux valgus, the Board will consider analyzing the Veteran's claims under alternative Diagnostic Codes.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 4.71a.  Initially, the Board notes that Diagnostic Codes 5277, 5279, 5280, 5281 and 5282 do not provide for ratings in excess of 10 percent and, thus, cannot avail the Veteran.  Further, based on the evidence of record, Diagnostic Codes 5278 and 5283 are not for application in the instant case because there has been no objective finding of claw foot or malunion or nonunion of tarsal or metatarsal bones.  

The Board notes the July 2010 VA examiner provided a diagnosis of hereditary bilateral pes planus.  The Veteran is not service connected for bilateral pes planus, and Diagnostic Code 5276 thus is not for application. 

The Board has considered evaluating the Veteran's claim under Diagnostic Code 5284, which provides criteria for rating other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

In sum, for an increased evaluation, the evidence of record must reflect that the Veteran's service-connected hallux valgus manifests in a moderately severe foot injury as per Diagnostic Code 5284.  

After a careful review of the Veteran's complete VA claims file, the Board concludes that the evidence of record reflects that the symptomatology associated with the Veteran's service-connected bilateral hallux valgus fails to meet the criteria for an increased evaluation.  The January 2002 VA examination report reflect that the Veteran demonstrated angulation of the first metatarsal to 25 degrees bilaterally with flexion of the first metatarsophalangeal joint to 30 degrees.  The VA examiner noted that the Veteran's bilateral hallux valgus was productive of pain upon movement and had a moderate effect of his occupation and daily activities.  See the January 2002 VA examination report.  

The April 2008 and July 2010 VA examination reports reflect that the Veteran demonstrated an antalgic gait due to his service-connected bilateral hallux valgus, although the Board observes that the April 2008 VA examiner noted "the possibility of an exaggerated/factitious/unnatural aspect to my examination."  The Veteran demonstrated a full range of motion of both feet at the April 2008 and July 2010 VA examinations, and the VA examiners described the Veteran's service-connected hallux valgus to be "mild" and "moderate", respectively.  

In light of above, and with consideration of any functional loss due to factors such as pain, the Board concludes that the Veteran's bilateral hallux valgus is productive of symptomatology which does not more nearly approximate the criteria for higher evaluations under either Diagnostic Code 5276 or 5280.  

The Board has considered the possibility of staged ratings.  See Fenderson; Hart, both supra.  The Board, however, concludes that the criteria for evaluations in excess of 10 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected bilateral hallux valgus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hallux valgus under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased evaluation claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected hallux valgus of the left foot is denied.  

Entitlement to an evaluation in excess of 10 percent for service-connected hallux valgus of the right foot is denied.  



REMAND

Unfortunately, a remand is required concerning the claims enumerated below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

As previously-noted, the Board remanded the Veteran's claim in June 2010.  Specifically, the Board instructed that the Veteran was to be "scheduled for VA orthopedic and neurologic examinations for the purpose of determining the current nature and etiology and any impairment involving the ankles, hands, and/or knees; the nature and severity of the low back disability."  

Concerning the Veteran's service-connected spine disability, the Board instructed that range of motion studies pertaining to the spine should be performed and the results (in degrees) recorded, with the examiner commenting upon any incoordination, weakened movement and excess fatigability and express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  Further, the VA examiner was instructed to note "whether the Veteran has experienced incapacitating episodes (i.e., periods of acute signs and symptoms due to an intervertebral disc syndrome (IVDS) that require physician prescribed bed rest and treatment by a physician) of IVDS over the past 12 months, and if so, identify the total duration of those incapacitating episodes over the past 12 months."  

Concerning the Veteran's claims pertaining to his hands, ankles and knees, the VA was instructed to perform all necessary testing, to include x-ray testing, and "opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a disability involving either the ankles, the hands, and/or the knees, attributable to his years of active service."  

Review of the Veteran's VA claims file reflects that the Veteran was afforded a VA neurological examination only; a VA orthopedic examination was no completed.  Review of the August 2010 VA neurological examination reflects that the VA examiner noted the Veteran's complaints of pain in his knees, back and ankles.  The August 2010 VA examiner stated that the Veteran's bilateral leg pain was likely related to his "inservice condition with a history of parachute jumping and long history of chronic low back pain and leg pain relating to this."  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the present case, the Board finds that the instructions of the June 2010 Board Remand have not been substantially complied with.  The Board observes with frustration that, despite the Board's June 2010 instructions and the August 2010 VA neurological examiner's specific statement that "I feel that [the Veteran's] problems are mainly orthopedic in nature," the Veteran was not afforded a VA orthopedic examination.  Moreover, the August 2010 VA examiner failed to report range of motion findings as well as the existence and/or frequency of incapacitating episodes associated with the Veteran's service-connected low back disability.  Further, the August 2010 VA examiner failed to complete x-ray testing or provide appropriate nexus opinions concerning the Veteran's knees, ankles and/or hands.  Indeed, the Veteran's alleged bilateral hand condition was not mentioned by the August 2010 VA neurological examiner.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board concludes that the August 2010 VA neurological examination is inadequate for the purposes of this decision.  

Given those pronouncements, and the fact that significant development sought by the Board on the issues on appeal has not been completed, another remand is now required.  38 C.F.R. § 19.9 (2010).

Finally, as described above, the Veteran's representative has raised the matter of entitlement to TDIU during the pendency of the Veteran's claim for an increased evaluation for a low back disability.  See an August 2011 written presentation from the Veteran's representative..  As such, the Board has jurisdiction of the TDIU claim.  See Rice, supra.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

In this case, the Veteran has not been notified of the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(a) or (b) as per the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon remand, the RO/AMC must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.  

Further, a claim for TDIU must consider the Veteran's educational and occupational history.  Indeed, the Veteran has not reported his complete occupational history.  The Board notes that the RO or AMC has yet to provide the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) for him to complete.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  In light of above, the Board concludes that, upon remand, the Veteran must be provided with a VA Form 21-8940 for him to complete and return to the AMC.  

After the Veteran has completed the VA Form 21-8940, the RO/AMC must complete any additional development which flows from the information provided by the Veteran or obtained by the RO/AMC.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must provide the Veteran with a letter satisfying the duty to notify provisions with respect to a claim of entitlement to TDIU.

2.  The RO/AMC must send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO/AMC.

3.  The RO/AMC must complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting information concerning the Veteran's complete educational and occupational history.  

4.  The RO/AMC must also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims remanded herein.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  At a minimum, the RO/AMC must secure updated VA outpatient treatment records dated from May 2011 to the present.  

If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

5.  The Veteran should be scheduled for VA orthopedic and neurologic examinations for the purposes of determining the current nature and etiology and any impairment involving the ankles, hands, and/or knees; the nature and severity of the low back disability.

All indicated studies, including x-ray testing, range of motion studies in degrees, and electrodiagnostic studies should be performed.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiners should identify any objective evidence of pain or functional loss due to pain.  Any specific functional impairment due to pain should be identified, and the examiners should be requested to assess the extent of any pain.  The examiners should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiners should so state.

The neurological examiner should specifically indicate, with respect to any degenerative disc disease found, whether the Veteran has experienced incapacitating episodes (i.e., periods of acute signs and symptoms due to an intervertebral disc syndrome (IVDS) that require physician prescribed bed rest and treatment by a physician) of IVDS over the past 12 months, and if so, identify the total duration of those incapacitating episodes over the past 12 months.  The neurological examiner should also identify any associated objective neurologic abnormalities, to include of the lower extremities, and should set forth findings relative to any such neurologic impairment evident from the Veteran's IVDS.  Any abnormal nerve findings due to IVDS should be described in detail and the degree of paralysis, neuritis or neuralgia should be set forth (i.e. mild, moderate, severe, complete).

In addition, and following review of the relevant evidence in the claims file, each examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a disability involving either of his ankles, hands and/or knees, attributable to his years of active service.  The examiners are advised that the "term as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely supports the contended causal relationship; less likely weighs against the claim.  Each examiner is requested to provide the complete rationale for any opinion expressed.  Each is advised that if a conclusion cannot be reached without resort to speculation, he or she should so speculate in the examination report and provide the reasons that such an opinion would require speculation.  

6.  Thereafter, the Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A copy of the complete VA claims file should be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The examiner should comment on the effect of the Veteran's service-connected disabilities (currently degenerative disc disease of the lumbosacral spine with IVDS, sinusitis with a retained cyst, prostatism, bilateral hallux valgus, tinnitus, radiculopathy of the bilateral lower extremities, hemorrhoids and bilateral hearing loss) on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.  In so doing, the examiner should consider the Veteran's acquired skills from his previous occupations.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

7.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


